742 N.W.2d 123 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Antwain Deanjelo PRINCE, a/k/a Antuan Deanjelo Prince, a/k/a Antuain Deangelo Prince, Defendant-Appellant.
Docket No. 134850. COA No. 268084.
Supreme Court of Michigan.
December 20, 2007.
On order of the Court, the application for leave to appeal the July 26, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.